IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARCUS HENDERSON, §
§ No. 95, 2016
Defendant Below- §
Appellant, §
§
v. § Court BeloW_Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ]D 1601006965
Plaintiff Below- §
Appellee. §

Submitted: July 8, 2016
Decided: July 20, 2016

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
0 R D E R

This 20th day of July 2016, upon consideration of the appellant’s
Supreme Court Rule 26(c) brief, his attorney’s motion to WithdraW, and the
State’s response thereto, it appears to the Court that:

(1) On February 16, 2016, the defendant-appellant, Marcus
Henderson, pled guilty to one count each of Possession of a Firearm by a
Person Prohibited, Drug Dealing, and Receiving a Stolen Firearm. The
Superior Court immediately sentenced Henderson to a total period of
twenty-six years at Level V incarceration, to be suspended after serving
three years in prison and successful completion of the Key Program for

decreasing levels of supervision. This is Henderson’s direct appeal.

(2) Henderson’s counsel on appeal has filed a brief and a motion to
withdraw under Rule 26(c). Henderson’s counsel asserts that, based upon a
complete and careful examination of the record, there are no arguably
appealable issues. By letter, Henderson’s attorney informed him of the
provisions of Rule 26(0) and provided Henderson with a copy of the motion
to withdraw and the accompanying brief. Henderson also was informed of
his right to supplement his att0rney’s presentation. Henderson did not file
any points for this Court’s consideration. The State has responded to the
position taken by Henderson’s counsel and has moved to affirm the Superior
Court’s judgment.

(3) This Court’s review of a motion to withdraw and an
accompanying brief under Rule 26(0) is twofold: (i) we must be satisfied
that defense counsel has made a conscientious examination of the record and
the law for arguable claims; and (ii) we must conduct our own review of the
record and determine whether the appeal is so totally devoid of at least
arguably appealable issues that it can be decided without an adversary
presentation. 1

(4) The Court has reviewed the record carefully and has concluded

that Henderson’s appeal is wholly without merit and devoid of any arguably

1 Penson v. Ohi0, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wz'sconsin, 486
U.S. 429, 442 (1988); Anders v. Calzfornz'a, 386 U.S. 738, 744 (1967).

appealable issue. We also are satisfied that Henderson’s counsel has made a
conscientious effort to examine the record and the law and has properly
determined that Henderson could not raise a meritorious claim in this appeal.

NOW, THEREFORE, IT IS  that the judgment of the
Superior Court is AFFIRMED. The motion to withdraw is moot.

BY THE COURT:

/s/ Randy l Holland
Justice